OPINION OF THE COURT
Per Curiam.
Peter Rose has submitted an affidavit dated May 4, 1988, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). He was admitted to the practice of law by this court on April 5, 1978.
Mr. Rose acknowledges that he is the subject of an investigation by the Grievance Committee for the Second and Elev*175enth Judicial Districts concerning complaints of professional misconduct alleging that he converted escrow funds entrusted to him to his own use and benefit, said moneys amounting to at least $8,296.03.
Mr. Rose has stated in his affidavit that his resignation is freely and voluntarily rendered, that he is not being subjected to coercion or duress, that he is fully aware of the implications of submitting his resignation, and he acknowledges that he could not successfully defend himself on the merits against the aforementioned allegations of professional misconduct.
The Grievance Committee for the Second and Eleventh Judicial Districts recommends the acceptance of the resignation. Under the circumstances herein, the resignation of Peter Rose as a member of the Bar is accepted and directed to be filed. Peter Rose is disbarred and it is ordered that his name be stricken from the roll of attorneys and counselors-at-law effective forthwith.
Mollen, P. J., Mangano, Thompson, Brown and Lawrence, JJ., concur.